Case: 15-51122      Document: 00513832906         Page: 1    Date Filed: 01/12/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                    No. 15-51122
                                                                                   Fifth Circuit

                                                                                 FILED
                                  Summary Calendar                        January 12, 2017
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk


                                                 Plaintiff-Appellee

v.

DANIEL THILBURG,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:11-CR-1551-1


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       Daniel Thilburg appeals the district court’s denial of his 18 U.S.C.
§ 3582(c)(2) motion to reduce his 86-month sentence on his guilty plea
conviction for importing 50 kilograms or more of marijuana into the United
States. See 21 U.S.C. §§ 952(a), 960(a)(1) and (b)(3). He based his motion on
the retroactive provisions of Amendment 782 to the United States Sentencing




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-51122     Document: 00513832906     Page: 2   Date Filed: 01/12/2017


                                  No. 15-51122

Guidelines.   See U.S.S.G. § 1B1.10; U.S.S.G. § 2D1.1(c); see also Dillon v.
United States, 560 U.S. 817, 826 (2010).
      The district court recognized that Thilburg was eligible for a reduction
under § 3582(c)(2) but determined that none was appropriate in light of the
applicable sentencing factors. See 18 U.S.C. § 3553(a). Thilburg does not show
that the district court relied on erroneous factfindings or legal conclusions. See
United States v. Henderson, 636 F.3d 713, 717 (5th Cir. 2011). Nor does he
show that the district court failed to consider the factors it was required to
consider. See United States v. Larry, 632 F.3d 933, 936 (5th Cir. 2011). His
claim of unwarranted sentencing disparity fails because he does not show
disparity “among defendants with similar records who have been found guilty
of similar conduct,” as he points to no defendant with a record similar to his.
§ 3553(a)(6). Consequently, Thilburg fails to demonstrate that denying him a
sentence reduction was an abuse of discretion. See Henderson, 636 F.3d at 717;
Larry, 632 F.3d at 936; United States v. Evans, 587 F.3d 667, 672-73 (5th Cir.
2009).
      AFFIRMED.




                                        2